 


114 HR 2545 IH: Simon Wiesenthal Holocaust Education Assistance Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2545 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mrs. Carolyn B. Maloney of New York (for herself, Mr. Brendan F. Boyle of Pennsylvania, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Secretary of Education to award grants to educational organizations to carry out educational programs about the Holocaust. 
 
 
1.Short titleThis Act may be cited as the Simon Wiesenthal Holocaust Education Assistance Act. 2.Holocaust educational programPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end the following new subpart: 
 
22Holocaust Education Assistance Program 
5631.Findings and purposes 
(a)FindingsCongress finds the following: (1)The Holocaust was a historical event that resulted in the systemic, state-sponsored, mass murders by Nazi Germany of 6,000,000 Jews, along with millions of others, in the name of racial purity. 
(2)Six States (California, Florida, Illinois, Indiana, New Jersey, and New York) now mandate that the Holocaust be taught in the educational curriculum, and 11 States (Alabama, Connecticut, Georgia, Mississippi, Missouri, Nevada, North Carolina, South Carolina, Tennessee, Washington, and West Virginia) recommend teaching the Holocaust but the funds necessary to carry out those recommendations may not be available. (3)The Holocaust is a sensitive and difficult subject to teach effectively, and educators need appropriate teaching tools and training to increase their knowledge of the Holocaust and enhance the educational experience. 
(b)Statement of purposeIt is the purpose of this subpart— (1)to educate students in the United States so that they— 
(A)may explore the lessons that the Holocaust provides for all people; and (B)may be less susceptible to the falsehood of Holocaust denial and to the destructive messages of hate that arise from Holocaust denial; and 
(2)to provide resources and support for educational programs that— (A)portray accurate historical information about the Holocaust; 
(B)sensitize communities to the circumstances that gave rise to the Holocaust; (C)convey the lessons that the Holocaust provides for all people; and 
(D)develop curriculum guides and provide training to help teachers incorporate the study of the Holocaust and its lessons into mainstream disciplines. 5632.Program authorizedThe Secretary is authorized to award grants to educational organizations to carry out proposed or existing Holocaust educational programs. 
5633.ApplicationThe Secretary may award a grant under this subpart only to an educational organization that has submitted an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 5634.Use of grants (a)In GeneralAn educational organization receiving a grant under this subpart may use the grant only to carry out the Holocaust education program for which the grant was provided. 
(b)RequirementsAn educational organization receiving a grant under this subpart shall comply with the following requirements: (1)Continuation of eligibilityThe educational organization shall, throughout the period that the educational organization receives and uses the grant, continue to be an educational organization. 
(2)Supplementation of existing fundsThe educational organization shall ensure that the grant is used to supplement, and not supplant, non-Federal funds that would otherwise be available to the educational organization to carry out the Holocaust education program for which the grant was provided. (c)Additional ConditionsThe Secretary may require additional terms and conditions in connection with the use of grants provided under this subpart as the Secretary considers appropriate. 
(d)Cooperative arrangementsThe Secretary should encourage educational organizations to work cooperatively with State educational agencies or local educational agencies in applying for and using grants under this subpart. 5635.Selection criteria (a)In GeneralThe Secretary shall award grants under this subpart in accordance with competitive criteria to be established by the Secretary. 
(b)Consultation With Holocaust EducatorsIn establishing the competitive criteria under subsection (a), the Secretary shall consult with a number of prominent educators in the field of Holocaust education, to be determined by the Secretary. 5636.Review and sanctions (a)Annual ReviewThe Secretary shall review at least annually each educational organization receiving a grant under this subpart to determine the extent to which the educational organization has complied with the provisions of this subpart and the regulations issued under this subpart. 
(b)Imposition of SanctionsThe Secretary may impose one or more sanctions, to be determined by the Secretary, on an educational organization for the failure of the educational organization to comply substantially with the provisions of this subpart or the regulations issued under this subpart. 5637.Annual reportNot later than February 1 of each year, the Secretary shall submit to the Congress a report describing the activities carried out under this subpart and containing any related information that the Secretary considers appropriate. 
5638.DefinitionsIn this subpart: (1)Educational organizationThe term educational organization means an entity— 
(A)described in section 501(c)(3) of the Internal Revenue Code of 1986; (B)exempt from tax under section 501(a) of the Internal Revenue Code of 1986; and 
(C)organized and operated for cultural, literary, or educational purposes. (2)Holocaust education programThe term Holocaust education program means a program that— 
(A)has as its specific and primary purpose to improve awareness and understanding of the Holocaust; and (B)to achieve such purpose, furnishes one or more of the following: 
(i)Educational materials. (ii)Student and school-based activities, including field trips. 
(iii)Teacher training. (iv)Any other good or service designed to improve awareness and understanding of the Holocaust. 
(3)HolocaustThe term Holocaust means the systemic, state-sponsored, mass murders by Nazi Germany of 6,000,000 Jews, and millions of others, in the name of racial purity. 5639.RegulationsThe Secretary shall issue any regulations necessary to carry out this subpart. 
5640.Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the first fiscal year beginning on or after the date of enactment of this subpart, and for each of the four succeeding fiscal years, $2,000,000 for grants under this subpart. Amounts appropriated pursuant to this subpart shall remain available until expended.. 3.Clerical amendmentThe table of contents of the Elementary and Secondary Education Act of 1965 is amended by adding after the item relating to section 5618 the following: 
 
 
Subpart 22—Holocaust Education Assistance Program 
Sec. 5631. Findings and purposes. 
Sec. 5632. Program authorized. 
Sec. 5633. Application. 
Sec. 5634. Use of grants. 
Sec. 5635. Selection criteria. 
Sec. 5636. Review and sanctions. 
Sec. 5637. Annual report. 
Sec. 5638. Definitions. 
Sec. 5439. Regulations. 
Sec. 5640. Authorization of appropriations.. 
 
